Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.
This is a Non-Final Action.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is dependent on claim 14, examiner respectfully believes claim 14 is dependent on claim 13 and in view of compact prosecution has rejected it as.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Konik et al.  (US 20140324874) in view of Chiu et al. (US 2017/0068598)

With respect to claim 1, Konik teaches, A data management apparatus, comprising:
a storage, being configured to store a dimension table, wherein the dimension table is defined by a plurality of attributes, a first subset of the attributes is set to be an index attribute, the dimension table comprises a plurality of members, and each of the members comprises an index datum corresponding to the index attribute (Paragraph [0004], [0013], Fig 4 – teaches dimensional table and fact tables and index); and
Konik does not teach or disclose, a processor electrically connected with the storage, being configured to create a last index for each distinct index datum among the plurality of index data, wherein each of the last indexes points to a latest-stored location of the corresponding index datum in the dimension table
However, Chiu teaches the workspace shared among the user and one or more collaborator of the user (Paragraph [0002] – updating index to point to the updated version of an object (member) which is appended to a log)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Konik’s invention to utilizing the updating as taught by Chiu.  Because both Konik and Chiu are in the same field of endeavor of database management systems and this would allow Konik’s invention the ability to perform keep up to date with the latest version of object appended to a dimensional table.

With respect to claim 2, The combination of Konik and Chiu teach, The data management apparatus of Claim 1, further comprising:
a transceiving interface, being configured to receive a new member, the new member comprising an index datum corresponding to the index attribute, and the index datum of the new member being the same as one of the plurality of index data;
wherein the processor is further configured to store the new member in the dimension table, find out a particular last index from the last indexes according to the index datum of the new member, and update the particular last index to point to a stored location of the new member in the dimension table (Fig 4 –teaches a dimensional table, associate with an index (EVI),  Paragraphs 2, Konik, in combination with Paragraph 40, Fig 2 – teaches a log structure, wherein the update is appended (new member), and wherein the in-memory index is updated with a new log location, Chiu).

Claims 1-2, 6, 7-8, 12, 13-14 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Konik et al.  (US 20140324874) in view of Chiu et al. (US 2017/0068598) further in view of Rice et al. (US 2016/0350392)

	All the limitations of claim 2 are taught above.
With respect to claim 3, The combination of Konic and Chiu do not teach or disclose, wherein one of the attributes of the dimension table is a comparable attribute, the members in the dimension table and the new member each comprises a datum corresponding to the comparable attribute, the processor further locates a particular member according to the particular last index, the processor 
However, Rice teaches, wherein one of the attributes of the dimension table is a comparable attribute, the members in the dimension table and the new member each comprises a datum corresponding to the comparable attribute, the processor further locates a particular member according to the particular last index, the processor further determines that the datum corresponding to the comparable attribute in the new member is a later one comparing to the datum corresponding to the comparable attribute in the particular member, and the particular last index is updated to point to the stored location of the new member in the dimension table after the processor determines that the datum corresponding to the comparable attribute in the new member is a later one comparing to the datum corresponding to the comparable attribute in the particular member (Paragraphs 56, 94 – teaches multi-version concurrency controls, wherein the storage manager (SM) compares hashes of the atoms on disk and in memory to determine the latest version in view of performing requests).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow the combination of Konik and Chiu’s invention to utilizing the comparing of fingerprints as taught by Konik.  Because Konik, Chiu and Rice are in the same field of endeavor of database management systems and this would allow Konik’s invention the ability to perform updates and requests with 
6. The combination of Konik, Chiu and Rice teach, The data management apparatus of Claim 1, wherein the processor stores the last indexes in a hash table (Paragraphs 3, 105– hash partitioning, wherein the keys and hash are stored together, Rice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159